


Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
This Agreement is entered into as of   March 29, 2013 between Aon plc, a public
limited company incorporated under English law, Aon Corporation, a Delaware
corporation, and Michael J. O’Connor (the “Executive”).
WHEREAS, the Executive currently serves as a key employee of the Company or
another subsidiary of the Parent (as defined in Section 1), and the Executive’s
services and knowledge are valuable to the Parent in connection with the
management of one or more of the Parent’s principal operating facilities,
divisions, departments or subsidiaries; and
WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Parent and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Parent, without concern as to whether the Executive
might be hindered or distracted by personal uncertainties and risks created by
any such possible Change in Control, and to encourage the Executive’s full
attention and dedication to the Company, the Board has authorized the Parent to
enter into this Agreement; and
WHEREAS, the Executive and the Company entered into a Severance Agreement
effective as of February 25, 2008, which agreement was subsequently assigned to
and assumed by the Parent effective April 2, 2012 (the “2008 Change in Control
Agreement”), providing certain financial protection to the Executive in
connection with a change-in-control of the Company, and the parties desire to
make certain changes to the 2008 Change in Control Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
1.    Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:
(a)    “Board” means the Board of Directors of the Parent.
(b)    “Cause” means:
(1)    a material breach by the Executive of those duties and responsibilities
of the Executive which do not differ in any material respect from the duties and
responsibilities of the Executive during the 90-day period immediately prior to
a Change in Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on the Executive’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach;
(2)    gross misconduct, theft, fraud, breach of trust or any act of dishonesty
by the Executive which results in material harm to the Parent or any of its
subsidiaries; or
(3)    the commission by the Executive of a felony involving moral turpitude.




--------------------------------------------------------------------------------




(c)    “Change in Control” means:
(1)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (i) the then outstanding ordinary shares
of the Parent (the “Outstanding Ordinary Shares”) or (ii) the combined voting
power of the then outstanding securities of the Parent entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the Parent
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Parent), (B) any
acquisition by the Parent, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Parent or any corporation
controlled by the Parent, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (3)
of this Section 1(c); provided further, that for purposes of clause (B), if any
Person (other than the Parent or any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent) shall become the beneficial owner of 30% or more of the Outstanding
Ordinary Shares or 30% or more of the Outstanding Voting Securities by reason of
an acquisition by the Parent, and such Person shall, after such acquisition by
the Parent, become the beneficial owner of any additional shares of the
Outstanding Ordinary Shares or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;
(2)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Parent
subsequent to the date hereof whose election, or nomination for election by the
Parent’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Parent as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;
(3)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Ordinary Shares and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Parent or all or substantially all of the Parent’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Ordinary Shares and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Parent; any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any corporation
controlled by the Parent; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Ordinary Shares or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

2



--------------------------------------------------------------------------------




(4)    the consummation of a plan of complete liquidation or dissolution of the
Parent.




(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Company” means Aon Corporation, a Delaware corporation or, where
applicable, the other subsidiary of the Parent that employs the Executive.
(f)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
(1)    a material adverse change in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities as in effect
immediately prior to such Change in Control;


(2)    a material reduction by the Company in the Executive’s rate of annual
base salary or bonus opportunity as in effect immediately prior to such Change
in Control or as the same may be increased from time to time thereafter;


(3)    the failure of the Company to continue in effect any material employee
benefit plan or compensation plan in which the Executive is participating
immediately prior to such Change in Control, unless the Executive is permitted
to participate in other plans providing the Executive with substantially
comparable benefits, or the taking of any action by the Company which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such plan;


(4)    a change in the Executive’s primary employment location to a location
that is more than 50 miles from the primary location of the Executive’s
employment at the time of such Change in Control; or


(5)    the failure of the Parent to obtain from any successor or transferee of
the Parent an express written and unconditional assumption of the Parent’s
obligations under this Agreement, as further described in Section 12(b) of this
Agreement.


For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Parent promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.
The Executive’s employment may be terminated by the Executive for Good Reason if
(x) an event or circumstance set forth in this Section 1(f) shall have occurred
and the Executive provides the Parent with written notice thereof within 90 days
after the Executive has knowledge of the occurrence or existence of such event
or circumstance, which notice shall specifically identify the event or
circumstance that the Executive believes constitutes Good Reason, (y) the Parent
fails to correct the circumstance or event so identified within 30 days after
the receipt of such notice, and (z) the Executive resigns during the Termination
Period and after the date of delivery of the notice referred to in clause (x)
above.
(g)    “Nonqualifying Termination” means a termination of the Executive’s
employment (1) by the Company for Cause, (2) by the Executive for any reason
other than a Good Reason, (3) as a result of the Executive’s death or (4) by the
Company due to the Executive’s absence from the Executive’s duties with the
Company on a full-time basis for at least 180 consecutive days as a result of
the Executive’s incapacity due to physical or mental illness.
(h)    “Termination Date” means the date during the Termination Period on which
the Executive’s employment is terminated other than by reason of a Nonqualifying
Termination.

3



--------------------------------------------------------------------------------




(i)    “Termination Period” means the period of time beginning with a Change in
Control and ending on the earlier to occur of (1) the date which is two (2)
years following such Change in Control and (2) the Executive’s death; provided,
however, that, anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs and if the Executive’s employment with the Company was
terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (a)
was at the request of a third party who was taking steps reasonably calculated
to effect a Change in Control or (b) otherwise arose in connection with or in
anticipation of a Change in Control, then for purposes of this Agreement,
“Termination Period” means the period of time commencing upon the date
immediately prior to the date of such termination of employment and ending on
the earlier to occur of (x) two (2) years following such Change in Control and
(y) the Executive’s death.
2.    Obligations of the Executive. The Executive agrees that in the event any
person or group attempts a Change in Control, he shall not voluntarily leave the
employ of the Company without Good Reason (a) until such attempted Change in
Control terminates or (b) if a Change in Control shall occur, until 90 days
following such Change in Control.
3.    Payments and Benefits Upon Termination of Employment. If during the
Termination Period the employment of the Executive shall terminate, other than
by reason of a Nonqualifying Termination, and the Executive (or the Executive’s
executor or other legal representative in the case of the Executive’s death or
disability following such termination) executes a noncompetition,
nonsolicitation and confidentiality agreement and release of claims
substantially in the form of Exhibit A hereto (the “Noncompetition Agreement and
Release”) within 45 days following the Termination Date, on behalf of the Parent
the Company shall provide to the Executive, as compensation for services
rendered to the Company, and in consideration of the covenants set forth in the
Noncompetition Agreement and Release, the payments and benefits described in
this Section 3. The Executive shall forfeit the payments and benefits described
in this Section 3 in the event that the Executive fails to execute and deliver
the Noncompetition Agreement and Release to the Parent in accordance with the
timing and other provisions of the preceding sentence or revokes such
Noncompetition Agreement and Release prior to the date the release of claims
contained therein becomes effective. For purposes of this Agreement, the
Executive shall be considered to have a termination of employment with the
Company and its subsidiaries on the date the Executive has a “separation from
service” as described under Section 409A of the Code and the guidance and
Treasury Regulations issued thereunder. Any amount paid pursuant to this Section
3 shall be paid in lieu of any other severance payments and benefits, which
benefits may, without limitation, include pay in lieu of notice, salary
continuation through a contractual notice period or enhanced supplemental
pension benefits conferred, in any event as a result of termination of
employment, from the Parent, the Company or any of its subsidiaries which are
not payable pursuant to this Agreement, but are payable pursuant to an
employment agreement or other compensation arrangement entered into between such
Employee and the Company or any of its subsidiaries.


(a)    Except as otherwise provided in Section 6, and conditioned upon the
Executive’s execution of the Noncompetition Agreement and Release without
revocation within the time period described in the preceding provisions of this
Section 3, on behalf of the Parent the Company shall pay to the Executive (or
the Executive’s beneficiary or estate, as the case may be) on the 60th day
following the later to occur of the Termination Date or the Change in Control:


(1)    a cash amount (subject to any applicable payroll or other taxes required
to be withheld pursuant to Section 7 and any deductions authorized by the
Executive) equal to the sum of (i) the Executive’s full annual base salary from
the Company and its affiliated companies through the Termination Date, to the
extent not theretofore paid, (ii) the average of the Executive’s annual cash
incentive for each of the three fiscal years immediately preceding the fiscal
year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which the
Termination Date occurs and the denominator of which is 365 or 366, as
applicable, and (iii) any accrued vacation pay, in each case to the extent not
theretofore paid; plus


(2)    a lump sum cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 7 and any deductions authorized by
the Executive) in an

4



--------------------------------------------------------------------------------




amount equal to two (2) times the sum of (a) Executive’s annual base salary from
the Company and its affiliated companies in effect on the Termination Date and
(b) the average incentive compensation paid to the Executive by the Company for
the previous two years; plus


(3)    a lump sum cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 7 and any deductions authorized by
the Executive) in an amount equal to the amount forfeited by the Executive under
any qualified defined contribution plan maintained by the Company or any of its
subsidiaries as a result of the Executive’s termination of employment.


(b)    The Executive shall become fully (100%) vested in the Executive’s accrued
benefits under the Aon Corporation Excess Benefit Plan, the Aon Corporation
Supplemental Savings Plan and the Aon Corporation Supplemental Employee Stock
Ownership Plan, or successor plans in effect on the date of the Executive’s
termination of employment (the “Nonqualified Plans”). The Executive’s accrued
benefits under the Aon Corporation Excess Benefit Plan or the Aon Corporation
Supplemental Savings Plan, whichever plan is applicable to the Executive on the
date of the Executive’s termination of employment, shall be determined by
crediting the Executive with two (2) additional years of age and service credits
and, in the case of the Aon Corporation Supplemental Savings Plan, two (2)
additional years of Retirement Plan Contributions.


(c)    For the period commencing on the Termination Date and ending on the
earlier of (i) the date which is two (2) years following the Termination Date
and (ii) the date on which the Executive becomes eligible to participate in and
receive medical, dental and life insurance benefits under a plan or arrangement
sponsored by another employer having benefits substantially equivalent to the
benefits provided pursuant to this Section 3(c), the Company shall continue the
Executive’s medical, dental and life insurance coverage, under the
Company-sponsored plans or otherwise, upon the same terms and otherwise to the
same extent as such coverage shall have been in effect immediately prior to the
Executive’s Termination Date, and the Company and the Executive shall share the
costs of the continuation of such medical, dental and life insurance coverage in
the same proportion as such costs were shared immediately prior to the
Termination Date; provided, the Company’s share of the cost of the continuation
of coverage under any self-insured medical reimbursement plan that is subject to
Section 105(h) of the Code shall be included in the Executive’s taxable income
from the Company. Such continuation of medical and dental coverage shall be in
satisfaction of the Company’s obligations under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA). Payment or reimbursement of expenses
incurred by the Executive pursuant to this Section 3(c) shall be made promptly
and in no event later than December 31 of the year following the year in which
such expenses were incurred, and the amount of expenses eligible for
reimbursement, or in-kind benefits provided, in any year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other year, except for any limit on the amount of expenses that
may be reimbursed under an arrangement described in Section 105(b) of the Code.
Additionally, such right to payment or reimbursement, or in-kind benefits to be
provided, shall not be subject to liquidation or exchange for another benefit.
If the Executive is a “specified employee” under Section 409A of the Code, the
full cost of the continuation or provision of employee benefits described under
this Section 3(c) (other than any cost of medical or dental benefit plans or
programs or the cost of any other plan or program that is exempt from Section
409A of the Code) shall be paid by the Executive until the earlier to occur of
the Executive’s death or the date that is six months and one day following the
Executive’s termination of employment, and such cost shall be reimbursed on
behalf of the Parent by the Company or the applicable subsidiary to, or on
behalf of, the Executive in a lump sum cash payment on the earlier to occur of
the Executive’s death or the date that is six months and one day following the
Executive’s termination of employment.


4.    Vesting of Equity Awards Upon Termination Date; Exercise Period.
Immediately upon the Executive’s Termination Date, all stock options and other
equity awards, if any, granted by the Parent or the Company to the Executive (or
stock options and other equity awards granted in substitution therefor by an
acquiror of, or successor to, either of the Parent or the Company) that are not
otherwise exercisable or vested shall become exercisable and vested in full.
Notwithstanding the foregoing, the time or schedule of any payment or amount
scheduled to be paid pursuant to the terms of this Section 4, including but not
limited to any restricted stock unit or other equity-based award, payment or
amount that provides for the “deferral of compensation” (as such term is defined
under Section 409A of the Code), may not be accelerated except as otherwise
permitted under Section 409A

5



--------------------------------------------------------------------------------




of the Code and the guidance and Treasury regulations issued thereunder. With
respect to any and all outstanding stock options granted by the Parent or the
Company to the Executive, each such option shall remain exercisable following
the Executive’s termination of employment until and including the expiration
date of the term of the option (as set forth in the written agreement relating
to such option).


5.    Code Section 4999 Excise Tax. (a) Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that (i) any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Parent or the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Executive (whether
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of the amounts payable to the Executive under this
Agreement to the maximum amount that could be paid to the Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide the
Executive with a greater after-tax amount than if such amounts were not reduced,
then the amounts payable to the Executive under this Agreement shall be reduced
(but not below zero) to the Safe Harbor Cap. The reduction of the amounts
payable hereunder, if applicable, shall be made to the extent necessary in the
following order: (i) the acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of the stock subject to
the award and of other equity awards, provided that such stock options and of
other equity awards are not permitted to be valued under Treasury Regulation
Section 1.280G-1 Q/A – 24(c); (ii) the payments under Section 3(a); (iii) the
acceleration of vesting of stock options with an exercise price that exceeds the
then fair market value of the stock subject to the award and other equity
awards, provided that such stock options and other equity awards are permitted
to be valued under Treasury Regulation Section 1.280G-1 Q/A – 24(c); (iv) the
payments and benefits under Section 3(b); (v) the payments and benefits under
Section 3(c); and (v) the acceleration of vesting of all other stock options and
equity awards. For purposes of reducing the Payments to the Safe Harbor Cap,
only amounts payable under this Agreement (and no other Payments) shall be
reduced. If the reduction of the amounts payable hereunder would not result in a
greater after-tax result to the Executive, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
(b)    All determinations required to be made under this Section shall be made
by the public accounting firm that is retained by the Parent as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Parent and the Executive
within fifteen (15) business days of the receipt of notice from the Parent or
the Executive that there has been a Payment, or such earlier time as is
requested by the Parent. Notwithstanding the foregoing, in the event (i) the
Board shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by the
Parent. If payments are reduced to the Safe Harbor Cap or the Accounting Firm
determines that no Excise Tax is payable by the Executive without a reduction in
payments, the Accounting Firm shall provide a written opinion to the Executive
to the effect that the Executive is not required to report any Excise Tax on the
Executive’s federal income tax return, and that the failure to report the Excise
Tax, if any, on the Executive’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. The determination
by the Accounting Firm shall be binding upon the Parent and the Executive
(except as provided in Section 5(c) below).
(c)    If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive on behalf of the Parent by the Company which are in
excess of the limitations provided in this Section (referred to hereinafter as
an “Excess Payment”), the Executive shall repay the Excess Payment to the
Company on demand, together with interest on the Excess Payment at the
applicable federal rate (as defined in Section 1274(d) of the Code) from the
date of the Executive’s receipt of such Excess Payment until the date of such
repayment. As a result of the uncertainty in the application of Section 4999 of
the Code at the

6



--------------------------------------------------------------------------------




time of the determination, it is possible that Payments which will not have been
made by the Company on behalf of the Parent should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section. In the event that it is determined (i) by the Accounting Firm, the
Parent (which shall include the position taken by the Parent, or together with
its consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, on
behalf of the Parent the Company shall pay an amount equal to such Underpayment
to the Executive within 10 days of such determination together with interest on
such amount at the applicable federal rate from the date such amount would have
been paid to the Executive until the date of payment. The Executive shall
cooperate, to the extent the Executive’s expenses are reimbursed by the Company
on behalf of the Parent, with any reasonable requests by the Parent in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to Section 5(a) and the present value of any Payment is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
Section 1 280G-1 Q/A 33 that reduces the value of the Payment, the Company on
behalf of the Parent shall promptly pay to Executive any amounts payable under
this Agreement that were not previously paid solely as a result of Section 5(a),
subject to the Safe Harbor Cap.


(d)    A payment or reimbursement of expenses described in this Section 5 shall
be made promptly and in no event later than December 31 of the year following
the year in which such expenses were incurred, and the amount of such expenses
eligible for payment or reimbursement in any year shall not affect the amount of
such expenses eligible for payment or reimbursement in any other year nor shall
such right to payment or reimbursement be subject to liquidation or exchange for
another benefit.


6.    Delay of Payments. (a) Except as otherwise provided in Section 6(b) below,
in the event that any payment or distribution or portion of any payment or
distribution to be made to the Executive under Section 3(a) of this Agreement
cannot be characterized as a “short term deferral” for purposes of Section 409A
of the Code or is not otherwise exempt from the provisions of Section 409A of
the Code, and “Change in Control” as defined for purposes of this Agreement does
not satisfy the requirements of a change in control event as described in
Section 409A of the Code and the guidance and regulations issued thereunder or,
if “Change in Control” does satisfy such requirements under Code Section 409A,
the Termination Date is not within two years following the Change in Control in
accordance with Treasury Regulation Section 1.409A-3(c)(1), then an amount equal
to the aggregate severance payments that would otherwise be payable to the
Executive upon an involuntary termination of employment under any other
employment agreement or other compensation arrangement entered into between the
Executive and the Company or any of its subsidiaries shall be paid to the
Executive at the same time and in the same form of payment as such other
severance payments would otherwise be paid and the remainder of the payment or
distribution, or portion thereof, under Section 3(a) of this Agreement shall be
paid in accordance with Section 3(a).
(b)    In the event that any payment or distribution or portion of any payment
or distribution to be made to the Executive hereunder cannot be characterized as
a “short term deferral” for purposes of Section 409A of the Code or is not
otherwise exempt from the provisions of Section 409A of the Code, and the
Executive is determined to be a “specified employee” under Section 409A of the
Code, such portion of the payment shall be delayed until the earlier to occur of
the Executive’s death or the date that is six months and one day following the
Executive’s termination of employment with the Company and its subsidiaries (the
“Delay Period”). Upon the expiration of the Delay Period, the payments delayed
pursuant to this Section 6 shall be paid to the Executive or his beneficiary in
a lump sum, and any remaining payments due under this Agreement shall be payable
in accordance with their original payment schedule.
7.    Withholding Taxes. The Company may withhold from all payments due to the
Executive (or the Executive’s beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.
8.    Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Parent or the Company to
perform fully in accordance with the terms hereof, on behalf of the Parent the
Company shall reimburse the Executive, on a current basis, for all legal fees
and expenses, if any, incurred by the Executive in

7



--------------------------------------------------------------------------------




connection with such contest or dispute; provided, however, that in the event
the resolution of any such contest or dispute includes a finding denying, in
total, the Executive’s claims in such contest or dispute, the Executive shall be
required to reimburse the Company, over a period of 12 months from the date of
such resolution, for all sums advanced to the Executive pursuant to this Section
8. Payment or reimbursement of expenses described in this Section 8 shall be
made promptly and in no event later than December 31 of the year following the
year in which such expenses were incurred, and the amount of such expenses
eligible for payment or reimbursement in any year shall not affect the amount of
such expenses eligible for payment or reimbursement in any other year nor shall
the right to payment or reimbursement be subject to liquidation or exchange for
another benefit.    
9.    Operative Event. No amounts shall be payable hereunder unless and until
there is a Change in Control.
10.    Termination of Agreement. (a) This Agreement shall be effective on the
date hereof and shall continue until terminated by the Parent as provided in
Section 10(b); provided, however, that this Agreement shall terminate in any
event upon the earlier to occur of (1) termination of the Executive’s employment
with the Company prior to a Change in Control and (2) the Executive’s death.
(b) The Parent shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Parent to the Executive in accordance with
Section 13; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.
11.    Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
the Executive to continued employment with the Company or its subsidiaries and,
subject to Section 2 hereof, if the Executive’s employment with the Company
shall terminate prior to a Change in Control, then the Executive shall have no
further rights under this Agreement; provided, however, that any termination of
the Executive’s employment following a Change in Control shall be subject to all
of the provisions of this Agreement.
12.    Successors; Binding Agreement.
(a) This Agreement shall not be terminated by any merger or consolidation of the
Parent whereby the Parent is or is not the surviving or resulting corporation or
as a result of any transfer of all or substantially all of the assets of the
Parent. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.
(b) The Parent agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 12(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Parent hereunder. Failure of the Parent to obtain such assumption prior to
the effectiveness of any such merger, consolidation or transfer of assets shall
be a breach of this Agreement and shall entitle the Executive to compensation
and other benefits from the Parent in the same amount and on the same terms as
the Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination during the Termination Period. For purposes of implementing the
foregoing, the date on which any such merger, consolidation or transfer becomes
effective shall be deemed the Date of Termination.
(c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to

8



--------------------------------------------------------------------------------




live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive’s estate.
13.    Notices. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (1) if to the Executive, to the last known residential address on file
for the Executive with the Company, and if to the Parent and/or to the Company,
to Aon Corporation, 200 East Randolph Drive, Chicago, Illinois 60602, 3d Floor,
attention General Counsel, with a copy to the Secretary, or (2) to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
(b)    A written notice of the Executive’s Termination Date by the Parent and
the Company, or the Executive, as the case may be, to the other, shall (1)
indicate the specific termination provision in this Agreement relied upon, (2)
to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (3) specify the termination date
(which date shall be not less than 15 days after the giving of such notice). The
failure by the Executive or the Company and the Parent to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Executive or the Company and the Parent
hereunder or preclude the Executive or the Company and the Parent from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s and the
Parent’s rights hereunder.
14.    Full Settlement; Resolution of Disputes. (a) The Company’s obligation to
make any payments on behalf of the Parent provided for in this Agreement and the
Company’s or the Parent’s other obligations hereunder shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
which the Company or the Parent may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, subject to Section 3(c) hereof,
such amounts shall not be reduced whether or not the Executive obtains other
employment.
(b)    If there shall be any dispute between the Company or the Parent and the
Executive in the event of any termination of the Executive’s employment, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause, that the
determination by the Executive of the existence of Good Reason was not made in
good faith, or that the Company is not otherwise obligated to pay any amount or
provide any benefit to the Executive and the Executive’s dependents or other
beneficiaries, as the case may be, under Sections 3 and 4 hereof, the Company
shall pay all amounts, and provide all benefits, to the Executive and the
Executive’s dependents or other beneficiaries, as the case may be, that the
Company would be required to pay or provide pursuant to Sections 3 and 4 hereof
as though such termination were by the Company without Cause or by the Executive
with Good Reason; provided, however, that the Company shall not be required to
pay any disputed amounts pursuant to this Section 14(b) except upon receipt of
an undertaking by or on behalf of the Executive to repay all such amounts to
which the Executive is ultimately adjudged by such court not to be entitled.
15.    Employment with, and Action by, Subsidiaries. For purposes of this
Agreement, employment with the Company or actions taken by the Parent or the
Company with respect to the Executive shall include employment with or actions
taken by any corporation or other entity in which the Parent has a direct or
indirect ownership interest of 50% or more of the total combined voting power of
the then outstanding securities of such corporation or other entity entitled to
vote generally in the election of directors.

9



--------------------------------------------------------------------------------




16.    Governing Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.
17.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.
18.    Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Parent. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company and/or the Parent to insist upon strict compliance with
any provision of this Agreement or to assert any right the Executive or the
Company and/or the Parent may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.
19.    Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Agreement,
or pursuant to the terms of any other employment agreement or compensation
arrangement entered into between the Executive and the Company or any of its
subsidiaries, may not be accelerated hereunder, or under any such other
employment agreement or other compensation arrangement, except as otherwise
permitted under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder.
20.    Code Section 409A. The parties intend that this Agreement and the
benefits provided hereunder be interpreted and construed to comply with Section
409A of the Code to the extent applicable thereto. Notwithstanding any provision
of the Agreement to the contrary, the Agreement shall be interpreted and
construed consistent with this intent, provided that the Parent or the Company
shall not be required to assume any increased economic burden in connection
therewith. Although the Parent and the Company intend to administer the
Agreement so that it will comply with the requirements of Section 409A of the
Code, neither the Parent nor the Company represents or warrants that the
Agreement will comply with Section 409A of the Code or any other provision of
federal, state, local or non-United States law. Neither the Parent, the Company,
any of their subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to the Executive (or any other individual claiming a
benefit through the Executive) for any tax, interest, or penalties the Executive
may owe as a result of compensation paid under the Agreement, and the Parent or
the Company and any of their subsidiaries shall have no obligation to indemnify
or otherwise protect the Executive from the obligation to pay any taxes pursuant
to Section 409A of the Code.
21.    Entire Agreement. This Agreement supersedes the Severance Agreement (or
Change in Control Agreement) between the Executive and the Company, entered
into, and approved by the Board for execution by the parties, as of February 25,
2008 and any and all similar agreements entered into by the parties prior to the
date hereof. This Agreement constitutes the entire understanding between the
parties with respect to the Executive’s severance pay in the event of a
termination of the Executive’s employment with the Company in connection with a
Change in Control; provided, however, that except as otherwise expressly set
forth in this Agreement, the rights of, and benefits payable to, the Executive,
the Executive’s estate or the Executive’s beneficiaries pursuant to this
Agreement are in addition to any rights of, or benefits payable to, the
Executive, the Executive’s estate or the Executive’s beneficiaries under any
other employee benefit plan or broad-based compensation program of the Company.

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
duly authorized officers of the Parent and the Company and the Executive has
executed this Agreement as of the day and year first above written.
 
AON PLC
 
 
 
 
By:
/s/ Ram Padmanabhan
 
Its:
Vice President
 
 
 
 
AON CORPORATION
 
 
 
 
By:
/s/ Gregory J. Besio
 
Its:
Executive Vice President and Chief Human Resources Officer
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Michael J. O’Connor
 
 
Michael J. O’Connor






11



--------------------------------------------------------------------------------




EXHIBIT A TO
AGREEMENT
NONCOMPETITION, NONSOLICITATION,
CONFIDENTIALITY AGREEMENT AND RELEASE OF CLAIMS


This Noncompetition, Nonsolicitation, Confidentiality Agreement and Release of
Claims (this “Noncompetition Agreement”) is executed by Aon plc, a public
limited company incorporated under English law (the “Parent”), Aon Corporation,
a Delaware corporation (the “Company”), and ________________(the “Executive”)
pursuant to the Change in Control Agreement dated as of _______________, 20__
between the Parent, the Company and the Executive (the “Agreement”).
WHEREAS, the Executive’s employment with the Company and its subsidiaries is
terminating;
WHEREAS, the Executive acknowledges that the benefits to be provided to the
Executive under the Agreement are in consideration of, and are sufficient to
support, the covenants set forth in this Noncompetition Agreement; and
WHEREAS, the Executive understands that the Parent and the Company regard the
representations and covenants by the Executive in this Noncompetition Agreement
as material and that the Parent and the Company are relying on such
representations and covenants in paying amounts to the Executive pursuant to the
Agreement.
NOW, THEREFORE, the parties hereby agree as follows:
1.    Severance Benefits. The Executive’s employment with the Company and its
subsidiaries shall terminate on ________, and the Executive shall receive the
severance benefits set forth in the Agreement in accordance with the terms and
subject to the conditions thereof.
2.    Noncompetition; Nonsolicitation. (a) General. The Executive acknowledges
that in the course of the Executive’s employment with the Company the Executive
has become familiar with trade secrets and other confidential information
concerning the Parent, the Company, and their subsidiaries, including Aon Group,
Inc., a Maryland corporation (“Aon Group”), and that the Executive’s services
were of special, unique and extraordinary value to the Parent, the Company and
their affiliates.
(b)    Noncompetition. The Executive agrees that during the period commencing on
the Executive’s Termination Date (as defined in the Agreement) and ending on the
date which is two years following the Executive’s Termination Date (the
“Noncompetition Period”), the Executive shall not in any manner engage in
Competitive Activity in any Restricted Area. For purposes of this Agreement,
“Competitive Activity” means engaging (directly or indirectly, through any
person, firm, corporation or enterprise, either alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other firm, corporation or enterprise or otherwise) or
assisting any other person, firm, corporation or enterprise in engaging in any
Business of the Parent, the Company, or any of their subsidiaries, including Aon
Group (collectively, the “Protected Parties”), if the Business was being
conducted by or contemplated by any of the Protected Parties as of the
Executive’s Termination Date. For purposes of this Agreement, “Business”
includes, but is not limited to, the following: the provision of conventional
and alternative risk management products; the performance of services in the
businesses of insurance brokerage, reinsurance brokerage, benefits consulting,
compensation consulting, human resources consulting and management underwriting;
the performance of other insurance services, such as accounting, claims
management and handling, contract wording, information systems and actuarial;
the solicitation and servicing of the insurance and reinsurance needs of
individual and commercial clients; and other similar enterprises in which any of
the Protected Parties may be engaged. For purposes of this Agreement,
“Restricted Area” means any country in which a Business is or was conducted or
contemplated by any of the Protected Parties.

12



--------------------------------------------------------------------------------




(c)    Nonsolicitation. The Executive further agrees that during the
Noncompetition Period the Executive shall not (i) in any manner, directly or
indirectly, induce or attempt to induce any employee of the Parent, the Company
or any of their subsidiaries, including Aon Group, to terminate or abandon his
or her employment for any purpose whatsoever or (ii) in connection with any
business to which Section 2(b) of this Noncompetition Agreement applies, call
on, service, solicit or otherwise do business with any customer of the Parent,
the Company, or any of their subsidiaries, including Aon Group.
(d)    Exceptions. Nothing in this Section 2 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation, any securities of which are publicly traded, so long as
the Executive has no active participation in the business of such corporation.
(e)    Reformation. If, at any time of enforcement of this Section 2 a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the Executive agrees that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law. This Noncompetition Agreement shall not authorize a court to
increase or broaden any of the restrictions in this Section 2.
3.    Confidentiality. The Executive agrees that the Executive shall not, at any
time after the termination of the Executive’s employment, make use of or
disclose, directly or indirectly, any (i) trade secret or other confidential or
secret information of the Parent, the Company, or any of their subsidiaries,
including Aon Group, or (ii) other technical, business, proprietary or financial
information of the Parent, the Company, or any of their subsidiaries, including
Aon Group, not available to the public generally or to the competitors of the
Parent or the Company, or to the competitors of any of their subsidiaries,
including Aon Group (“Confidential Information”), except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical or on electronic or other media
available to the general public, other than as a result of any act or omission
of the Executive or (b) is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
the Executive gives prompt notice of such requirement to the Parent to enable
the Parent or the Company to seek an appropriate protective order. Promptly
following the termination of the Executive’s employment, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
disks and software and other documents and data which constitute Confidential
Information which the Executive may then possess or have under the Executive’s
control (together with all copies thereof).
4.    Enforcement. The Executive acknowledges that the Parent, the Company, and
their subsidiaries, including Aon Group, would be damaged irreparably in the
event that any provision of Section 2 or 3 of this Noncompetition Agreement were
not performed in accordance with its terms or were otherwise breached and that
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Executive agrees that the Parent, the Company, and
their successors and permitted assigns shall be entitled, in addition to other
rights and remedies existing in their favor, to an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Illinois in any action by the Parent and/or the
Company to obtain injunctive or other relief contemplated by this Section 4.
5.    General Release of All Claims. (a) For valuable consideration, the
adequacy of which is hereby acknowledged, the undersigned Executive, on his own
behalf and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein knowingly and voluntarily
unconditionally release, waive, and fully discharge the Parent, the Company and
each of their subsidiaries (including successors and assigns thereof) and all of
their respective past, present and future employees, officers, directors,
agents, affiliates, parents, predecessors, administrators, representatives,
attorneys, and shareholders, and employee benefit plans, from any and all legal
claims, liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or

13



--------------------------------------------------------------------------------




unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state or local
court, agency, arbitrator or any other entity, based directly on indirectly on
the Executive’s employment with and separation from the Company or based on any
other alleged act or omission by or on behalf of the Parent, or the Company
prior to the Executive’s signing this Noncompetition Agreement. Without limiting
the generality of the foregoing terms, this Noncompetition Agreement and this
Section providing a general release of all claims specifically includes all
claims based on the terms, conditions, and privileges of employment, and those
based on breach of contract (express or implied), tort, harassment, intentional
infliction of emotional distress, defamation, negligence, privacy, employment
discrimination, retaliation, discharge not for just cause, constructive
discharge, wrongful discharge, the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, as amended, Executive Order
11,141 (age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and 1871,
Section 1981 through 1988 of Title 42 of the United States Code, as amended, 41
U.S.C. Section 1981 (discrimination), 29 U.S.C. Section 206(d)(1) (equal pay),
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination), the National Labor Relations Act, the Equal Pay Act of 1993,
the Americans with Disabilities Act of 1990, the Occupational Safety and Health
Act, as amended, the Family Medical Leave Act, the Immigration Reforn and
Control Act, as amended, the Vietnam Era Veterans Readjustment Assistance Act,
Sections 503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation),
the Employee Retirement Income Security Act of 1974, as amended, any federal,
state or local fair employment, civil or human rights, wage and hour laws and
wage payment laws, and any other Federal, state, local or other governmental
statutes, laws, ordinances, regulations and orders, under common law, and under
any Company policy, procedure, bylaw or rule. This Section 5 of the
Noncompetition Agreement shall not waive or release any rights or claims that
the Executive may have which arise after the date of this Noncompetition
Agreement or that arise under or are preserved by the Agreement, and shall not
waive any claims for benefits required by applicable law (including
post-termination health-continuation insurance benefits required by state or
Federal law) or claims arising under the terms of any applicable plan, program
or other arrangement of the Company.
(b) The Executive intends this Section 5 of the Noncompetition Agreement to be
binding on his successors, and the Executive specifically agrees not to file or
continue any claim in respect of matters covered herein. The Executive further
agrees never to institute any suit, complaint, proceeding, grievance or action
of any kind at law, in equity, or otherwise in any court of the United States or
in any state, or in any administrative agency of the United States or any state,
county or municipality, or before any other tribunal, public or private, against
the Company arising from or relating to his employment with or his termination
of employment from the Company and/or any other occurrences to the date of this
Noncompetition Agreement, other than a claim challenging the validity of this
Section 5 of the Noncompetition Agreement under the ADEA or respecting any
matters not covered herein.
(c) The Executive is further waiving his right to receive money or other relief
in any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this Section 5. Nothing in
this Section 5 shall limit the rights of any governmental agency or his right of
access to, cooperation or participation with any governmental agency, including
without limitation, the United States Equal Employment Opportunity Commission.
The Executive further agrees to waive his rights under any other statute or
regulation, state or federal, with provides that a general release does not
extend to claims which the Executive does not know or suspect to exist in his
favor at the time of executive this Noncompetition Agreement, which if known to
him must have materially affected his settlement with the Company and/or the
Parent.
(d) The Executive agrees that he shall not be eligible and shall not seek or
apply for reinstatement or re-employment with the Company, and he agrees that
any application for re-employment may be rejected without explanation or
liability pursuant to this provision.
(e) In further consideration of the promises made by the Company and the Parent
in this Noncompetition Agreement, the Executive specifically waives and releases
such parties, to the extent set forth in this Section 5, from all claims the
Executive may have as of the date of this Noncompetition Agreement, whether
known or unknown, arising under the ADEA. The Executive further agrees that:

14



--------------------------------------------------------------------------------




(1) the Executive’s waiver of rights under Section 5 of this Noncompetition
Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);
(2) the Executive understands the terms of this Section 5 of the Noncompetition
Agreement;
(3) the consideration offered by the Company on its behalf and on behalf of the
Parent under this Noncompetition Agreement and the Agreement in exchange for the
general release of all claims in this Section 5 represents consideration over
and above that to which the Executive would otherwise be entitled, and that the
consideration would not have been provided had the Executive no agreed to sign
this Noncompetition Agreement and did not sign it;
(4) the Company is hereby advising the Executive in writing to consult with an
attorney prior to executing this Noncompetition Agreement;
(5) the Company is giving the Executive a period of twenty-one (21) days within
which to consider this Noncompetition Agreement;
(6) following the Executive’s execution of this Noncompetition Agreement, the
Executive has seen (7) days in which to revoke this Noncompetition Agreement by
written notice. An attempted revocation not actually received by the Company
prior to the revocation deadline will not be effective; and
(7) this Noncompetition Agreement, the Agreement, and all payments and benefits
under either or both of them shall be void and of no force and effect if the
Executive chooses to so revoke, and if the Executive chooses not to so revoke
this Noncompetition Agreement and the Agreement then become effective and
enforceable.
(f) This Section 5 does not waive rights or claims that may arise under the ADEA
after the date the Executive signs this Noncompetition Agreement. To the extent
barred by the OWBPA, the covenant not to sue contained herein does not apply to
claims under the ADEA that challenge the validity of this Section 5 of the
Noncompetition Agreement.
(g) To revoke this Noncompetition Agreement, the Executive must send a written
statement of revocation to: Aon Corporation, 200 East Randolph Drive, Chicago,
Illinois 60602, 3d Floor, attention General Counsel, with a copy to the
Secretary. The revocation must be received no later than 5:00 pm on the seventh
day following the Executive’s execution of this Noncompetition Agreement. If the
Executive does not revoke, the eighth day following the Executive’s acceptance
will be the “effective date” of this Noncompetition Agreement.
6.    Entire Agreement. The Agreement and this Noncompetition Agreement
constitute the entire understanding between the parties. The Executive has not
relied on any oral statements that are not included in the Agreement or this
Noncompetition Agreement.
7.    Severability. If any provision of this Noncompetition Agreement shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Noncompetition Agreement shall be
construed and enforced as if such provision had not been included.
8.    Governing Law. This Noncompetition Agreement shall be construed,
interpreted and applied in accordance with the internal laws of the State of
Illinois without regard to the principles of conflicts of laws.
IN WITNESS WHEREOF, the Parent and the Company have caused this Noncompetition
Agreement to be executed by their duly authorized officers and the Executive has
executed this Noncompetition Agreement as of the day and year first above
written.



15



--------------------------------------------------------------------------------




AON PLC
By:___________________________
Its: __________________________
AON CORPORATION
By:___________________________
Its: __________________________
EXECUTIVE
______________________________







16

